DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0260655 A1 (hereinafter “Lee”).
Regarding claim 16, Lee teaches a method of manufacturing an oxide dispersion strengthened alloy (see title, front page).  Lee teaches that the method includes making a feedstock for 3D printing (see Fig 2 or [0009] or  Summary).  The feedstock is a “build material” for additive (“3D Printing”).
	Lee teaches that the feedstock includes a metal powder ([0017]-[0018] and claims 1 and 7).  Lee teaches that the powder is mixed with a binder and a lubricant (Summary or claim 10).  Lee teaches that the binder is present at 3-5 wt% of the total mixture and the lubricant at 0.5-1.5wt% (claim 10).  Lee teaches that the lubricant is stearic acid (Summary or claim 13).  Although Lee calls the stearic acid a “lubricant,” this is the exact same material disclosed by applicant as being the “primary binder component” (applicant’s specification [0124]).  The stearic acid of Lee thus meets every single limitation of the required “primary binder component,” including melting point and vapor pressure inherently.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant is directed to MPEP 2112.01.    
Regarding claim 19, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant is directed to MPEP 2112.01.    The stearic acid of Lee meets the limitation inherently. 
	Regarding claim 26, stearic acid meets the limitation of a “wetting agent” inherently.  The same material sued in the same composition cannot have different properties.  Applicant discloses that this is a wetting agent (Applicant’s specification [0019]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 10, 14, 17, 18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0260655 A1 (hereinafter “Lee”).
	Regarding claim 1, Lee teaches a method of manufacturing an oxide dispersion strengthened alloy (see title, front page).  Lee teaches that the method includes making a feedstock for 3D printing (see Fig 2 or [0009] or  Summary).  The feedstock is a “build material” for additive (“3D Printing”).
	Lee teaches that the feedstock includes a metal powder ([0017]-[0018] and claims 1 and 7).  Lee teaches that the powder is mixed with a binder and a lubricant (Summary or claim 10).  Lee teaches that the binder is present at 3-5 wt% of the total mixture and the lubricant at 0.5-1.5wt% (claim 10).  Lee teaches that the lubricant is stearic acid (Summary or claim 13).  Although Lee calls the stearic acid a “lubricant,” this is the exact same material disclosed by applicant as being the “organic primary binder component” (applicant’s specification [0124]).  The stearic acid of Lee thus meets every single limitation of the required “organic primary binder component,” including hydrophobic and hydrophilic moieties, and unsubstituted aliphatic chain.  
Lee does not teach wherein the primary binder component (stearic acid) is present at an amount of 30-60 volume percent of the binder.  Lee measures weight percents of the components in the feedstock.  However, taking the two-component system (the “binder” of Lee being the second binder component) and assuming a density of 1 g/ml (+/- 0.1g/ml), the stearic acid of Lee (organic primary binder) would be present at around 7 to 33 percent the total, overlapping the claimed compositional range and establishing a prima facie case of obviousness for that range.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition of organic primary binder and second binder in the range as claimed because Lee teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05. 
	In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, every single claim limitation is met explicitly by the material of Lee (as cited above), with the exception of the volume percentage of the first and second component relative to the sum total of the two components.  Lee teaches a composition having the exact same materials (metal powders, stearic acid “organic primary binder” and second binder) recited in claim 1, used for the exact same purpose recited in claim 1 (build material for additive).  The mere difference in composition is not considered to lend patentable weight, absent some evidence that the claimed amounts are critical to the purpose of additive manufacturing in the claim.
	Regarding claims 2-5, Lee teaches stearic acid (claim 13).  
	Regarding claim 9, Lee does not teach an example in which the second binder is polypropylene.  However, Lee teaches that polypropylene is a suitable material for the purpose [0054]).  It would have been an obvious matter to one of ordinary skill in the art to have selected polypropylene as the binder because Lee teaches that this is suitable to the purpose of being a backbone that secures the force needed for the 3D printing process ([0054]).  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition of organic primary binder and second binder in the range as claimed because Lee teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05. 
	In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, every single claim limitation is met explicitly by the material of Lee (as cited above), with the exception of the volume percentage of the first and second component relative to the sum total of the two components.  Lee teaches a composition having the exact same materials (metal powders, stearic acid “organic primary binder” and second binder) recited in claim 1, used for the exact same purpose recited in claim 1 (build material for additive).  The mere difference in composition is not considered to lend patentable weight, absent some evidence that the claimed amounts are critical to the purpose of additive manufacturing in the claim.
	Regarding claim 14, stearic acid meets the limitation of a “wetting agent.”  
Regarding claims 17-18 and claim 23, Lee is applied to the claims as stated in the rejection of claim 16 and the rejection of claim 1 above.   Lee does not teach an example as claimed.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition of organic primary binder and second binder in the range as claimed because Lee teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05. 
	In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, every single claim limitation is met explicitly by the material of Lee (as cited above), with the exception of the volume percentage of the first and second component relative to the sum total of the two components.  Lee teaches a composition having the exact same materials (metal powders, stearic acid “organic primary binder” and second binder) recited in claim 1, used for the exact same purpose recited in claim 1 (build material for additive).  The mere difference in composition is not considered to lend patentable weight, absent some evidence that the claimed amounts are critical to the purpose of additive manufacturing in the claim.
	Regarding claim 22 It would have been an obvious matter to one of ordinary skill in the art to have selected polypropylene as the binder because Lee teaches that this is suitable to the purpose of being a backbone that secures the force needed for the 3D printing process ([0054]).  

Claim(s) 6-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0260655 A1 (hereinafter “Lee”) in view of US 4,731,208 (hereinafter “Nakajima”).
Regarding these claims, the teachings of Lee are stated above and need not be repeated.  
Lee does not envision Octadecanol.  Lee envisions stearic acid.  
Lee teaches that the composition is used in a 3D printing by an injection molding approach (see [0010], [0014], [0027], and Figs. 1 and 10).  Lee teaches that this method invokes a two-step debinding including a solvent debinding and thermal debinding (See SUMMARY and claim 14).  
Nakajima teaches a method of removing binder from injection moldings by a solvent extraction (see cols. 1-2 and Example 2).  Nakajima measures the removal of octadecanol and stearic acid from green bodies (See Example 1 and Table 1).  Nakajima measures the extraction of several binder systems, including mixtures of paraffin and stearic acid, and mixtures including 1-octadecanol (“stearyl alcohol”) with stearic acid and other components (see Examples 1 and 2).  Nakajima teaches that this octadecanol is a suitable material for an injection molding approach using solvent extraction during debinding (See column 5).  Nakajima teaches that the Stearic acid has similar extraction results to the octadecanol (see Table 1).  
	It would have been obvious to one of ordinary skill in the art at time of invention to have altered the invention of lee by using the octadecanol compositions taught by Nakajima, because Nakajima teaches that this octadecanol is a suitable material for an injection molding approach using solvent extraction during debinding (See column 5).  Alternately, the simple substitution of one known element for another to obtain predictable results would have been prima facie obvious.  
	
Claim(s) 1-5, 10, 14, 17-19, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133367 A1 (hereinafter “Gibson”).
Regarding claim 1, Gibson teaches a resin comprising first binder and second binder (claim 1).  Gibson teaches that the resin has particles suspended in the mixture (claim 1).  Gibson teaches that the particles are a metal (see claim 7).  Gibson teaches that the resin is used for additive (see Title, claim 14, Fig. 1).  
Gibson teaches that the first binder may include one or more of materials selected from a group including stearic acid (claim 12, [0013], [0107]).  It would have been obvious to one of ordinary skill in the art to have selected the stearic acid in the invention of Gibson because Gibson teaches that this is one material that is suitable (claim 12).  The stearic acid of Gibson is the exact same material disclosed by applicant as being the “organic primary binder component” (applicant’s specification [0124]).  The stearic acid of Gibson thus meets every single limitation of the required “organic primary binder component,” including hydrophobic and hydrophilic moieties, and unsubstituted aliphatic chain.  
Gibson teaches that the second binders are present at about 10-50 volume percent (See [0106]-[0107]).  Gibson teaches that the particles are present by volume at within 25% of tap density (see [0012], [0104] and claim 11).  Thus the amounts of first and second binder are taught to overlap the composition of claim 1.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition of organic primary binder and second binder in the range as claimed because Gibson teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05. 
	In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, Gibson makes obvious a composition having the exact same materials (metal powders, stearic acid “organic primary binder” and second binder) recited in claim 1, used for the exact same purpose recited in claim 1 (build material for additive).  The mere difference in composition is not considered to lend patentable weight, absent some evidence that the claimed amounts are critical to the purpose of additive manufacturing in the claim.
Regarding claims 2-5, Gibson teaches stearic acid (claim 12).  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition of organic primary binder and second binder in the range as claimed because Gibson teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05. 
	In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Gibson teaches a composition having the exact same materials (metal powders, stearic acid “organic primary binder” and second binder) recited in claim 1, used for the exact same purpose recited in claim 1 (build material for additive).  The mere difference in composition is not considered to lend patentable weight, absent some evidence that the claimed amounts are critical to the purpose of additive manufacturing in the claim.
	Regarding claim 14, stearic acid meets the limitation of a “wetting agent.”  
	Regarding claim 16, Gibson is applied as stated above.  The selection of stearic acid is considered obvious.  The properties not disclosed by the prior art would have been inherent to the stearic acid disclosed by Gibson.  MEPP 2112.01
Regarding claims 17-19 and claim 23, Gibson is applied to the claims as stated above.   
	Regarding claim 26, stearic acid meets the limitation of a “wetting agent.”  

Claim(s) 6-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of US 4,731,208 (hereinafter “Nakajima”).
Regarding these claims, the teachings of Gibson are stated above and need not be repeated.  
Gibson does not envision Octadecanol.  Gibson envisions stearic acid.  
Nakajima teaches a method of removing binder from injection moldings by a solvent extraction (see cols. 1-2 and Example 2).  Nakajima measures the removal of octadecanol and stearic acid from green bodies (See Example 1 and Table 1).  Nakajima measures the extraction of several binder systems, including mixtures of paraffin and stearic acid, and mixtures including 1-octadecanol (“stearyl alcohol”) with stearic acid and other components (see Examples 1 and 2).  Nakajima teaches that this octadecanol is a suitable material for an injection molding approach using solvent extraction during debinding (See column 5).  Nakajima teaches that the Stearic acid has similar extraction results to the octadecanol (see Table 1).  
	It would have been obvious to one of ordinary skill in the art at time of invention to have altered the invention of Gibson by using the octadecanol compositions taught by Nakajima, because Nakajima teaches that this octadecanol is a suitable material for an injection molding approach using solvent extraction during debinding (See column 5).  Alternately, the simple substitution of one known element for another to obtain predictable results would have been prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734